Aulisi, J.
Appeal from an order of the Supreme Court which denied petitioner’s motion to dismiss certain charges against him in a police department disciplinary action. Petitioner contends that respondents have not adequately responded to the court’s orders and judgments requiring bills of. particulars to amplify the specifications against him. It is our view, however, that insofar as they are amplified by the second bill of particulars, the charges appear adequate at this point, but can better be assessed in light of the proof adduced after the proceeding is had. CPLR 7801 provides that an article 78 proceeding can not be used to challenge a determination “ which is not final ”. The authorities relied upon by petitioner are all eases where review of the charges was had on review of the whole ease, a remedy petitioner will be entitled to here pursuant to section 188-g of the Village Law, Order affirmed, without costs. *887Gibson, P. J., Herlihy, Reynolds, Aulisi and Gabrielli, JJ., concur in memorandum by Aulisi, J.